Citation Nr: 9909041	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-10 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for residuals of a head 
trauma, to include cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1962 to April 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1996 from the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
residuals of occipital laceration, claimed as head injury and 
residuals of CVA, right with left hemiparesis, as secondary 
to head injury.  The veteran timely filed a notice of 
disagreement with this decision on September 26, 1997, and 
the RO subsequently reclassified the matter as a single issue 
of entitlement to service connection for residuals of head 
trauma, to encompass the issue of entitlement service 
connection for CVA, in a December 1997 rating decision and 
the May 1998 statement of the case.  The veteran timely 
perfected his appeal in May 1998.  

This case also comes before the Board from rating decisions 
from the RO dated in January 1997 and December 1997, which 
denied entitlement to service connection for hypertension and 
a left knee disorder, respectively.  

The Board notes that the veteran withdrew his perfected 
appeal of the RO's April 1996 denial of entitlement to an 
increased evaluation for residuals of a left leg laceration 
by a written statement submitted in February 1998.


FINDINGS OF FACT

1.  Hypertension is not shown by competent medical evidence 
to be related to service.

2.  A left knee disorder is not shown by competent medical 
evidence to be related to service.

3.  Residuals of a head trauma are shown to be acute and 
transitory during active duty.  

4.  No medical evidence has been submitted to show that the 
veteran is currently suffering from residuals of a head 
trauma, to include residuals of a CVA, headaches, dizziness 
or vertigo due to service.

5.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection for hypertension, left knee 
disorder and residuals of head trauma, to include CVA are 
plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for 
hypertension, left knee disorder and residuals of head 
trauma, to include CVA, are not well grounded.  38 U.S.C.A. 
§ 5107 (a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to 
service connection for hypertension, a left knee disorder and 
residuals of head trauma, to include a CVA.  He specifically 
alleges that the soft tissue injury to his left leg inservice 
resulted in a left knee disorder, and that he continues to 
have residuals from an inservice episode of head trauma, 
including a CVA, which he attributes to the head trauma.


Pertinent Legal Principles  

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78  (1990).  If a claim is not 
well-grounded, then the appeal fails and there is no further 
duty to assist in developing facts pertinent to the claim 
since such development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).

A veteran has, by statute, the duty to submit evidence that a 
claim is well-grounded.  The evidence must "justify a belief 
by a fair and impartial individual" that the claim is 
plausible.  38 U.S.C.A. § 5107(a) (West 1991).  Where such 
evidence is not submitted, the claim is not well-grounded, 
and the initial burden placed on the veteran is not met.  See 
Tirpak v. Derwinski, 2 Vet. App. 609  (1992).  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible.  See King v. Brown, 5 Vet. App. 19  (1993).

In order for a claim to be well grounded, there must first be 
competent medical evidence of a current disability; second, 
there must be an incurrence or aggravation of a disease or 
injury in service shown in either competent lay or medical 
evidence; third, there must be competent medical evidence 
showing a nexus between the current disability and the in-
service incurrence or aggravation of a disease or injury.  
Caluza v. Brown 7 Vet. App. 498 (1995).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  There are some disabilities, 
including arthritis and hypertension, where service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1998).  In addition, service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(formerly United States Court of Veterans Appeals) (Court), 
in Williams v. Derwinski, 2 Vet. App. 552 (1992), in 
addressing the issue of service connection for hypertension 
stated, "as this Court articulated in Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992), 'in order to be eligible for a 
minimal rating [for hypertension], appellant must have had a 
diastolic blood pressure which is 'predominantly' 100 or more 
during service or within the one year presumptive period 
following service and presently have such diastolic 
readings.'"  Williams, supra.  

Hypertension

Service medical records contained no diagnosis of 
hypertension.  The veteran's preinduction examination of 
October 1961 revealed his blood pressure to be 140/90.  His 
July 1962 entrance examination yielded a blood pressure 
reading of 130/84.  An April 1964 re-enlistment examination 
yielded a reading of 122/78.  A retention examination of 
October 1967 gave a reading of 134/86.  Finally, his 
separation examination of February 1970 gave a reading of 
110/82.  All these readings were taken in a sitting position.

The earliest post-service evidence of hypertension is found 
in private hospital records from 1988 through 1996.  In 
August 1988, the veteran was noted to be taking medication 
for hypertension and was having his blood pressure monitored.  
He also had complaints of chest pain.  The diagnoses included 
hypertension, severe in September 1988.  His hypertension 
continued to be diagnosed and noted in subsequent treatment 
notes through 1995.  He was noted to have a weight problem 
throughout the treatment notes, including one from August 
1991.  In February 1994 he sustained a CVA.  These treatment 
notes give no indication as to when the earliest diagnosis of 
hypertension was made.  

Treatment notes from the VA, dated from November 1996 through 
December 1996 as well as the report from a VA examination 
conducted in March 1998, addressed problems with left leg 
venous abnormalities, but did not directly address the 
veteran's hypertension.

Upon review of the evidence, the Board finds that a claim for 
service connection for hypertension is not well grounded.  
There is no evidence of diastolic blood pressure which is 
'predominantly' 100 or more during service or within the one 
year presumptive period following service.

Thus the second requirement for well groundedness under 
Caluza, supra, requiring incurrence or aggravation of a 
disease or injury in service shown in either competent lay or 
medical evidence, has not been met.  Nor has the third 
requirement been met, as the record lacks competent medical 
evidence showing a nexus between the current hypertension and 
the in-service incurrence or aggravation of a disease or 
injury.  Nor is there any competent medical evidence linking 
his hypertension as secondary to any service-connected 
disability.  

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for 
hypertension, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Left Knee Disorder

The veteran's October 1961 preinduction and July 1962 
entrance examinations were negative for left knee 
abnormalities or complaints.  Service medical records reveal 
that the veteran was treated for swelling of the anterior 
left tibia in April 1965.  The swelling was classified as 
soft tissue swelling, anterior aspect of the left leg, with 
no bony abnormality.  The veteran injured his left leg in a 
January 1966 accident when he struck the leg on the inside of 
the tank he was riding in.  He was diagnosed with a 
laceration, left leg, no artery or nerve involvement.  A 
January 1966 treatment note indicated that the veteran 
received a lacerated wound in the pretibial region which had 
been sutured, with findings that the left leg was swollen, 
affecting from knee to ankle, with the wound surrounded by 
erythematous area, and stitches hadn't been removed.  He was 
placed on L-3 profile for two weeks for the contusion, left 
leg, with inflammation in January 1966.  The periodic 
examination of October 1967 did note a two inch scar on the 
left leg, but no left knee problems.  The veteran's 
separation examination of February 1970 revealed no findings 
of left knee problems, and he denied any knee problems in the 
accompanying report of medical history.  

The reports from the private treatment notes from 1988 
through 1995 primarily deal with problems concerning 
hypertension, varicose veins, and residuals of a CVA.  
However, an October 1989 treatment note revealed complaints 
of pain in the left knee, said to have existed intermittently 
for a number of years.  Complaints of a cracking sensation 
upon moving around were also given.  The diagnosis rendered 
in October 1989 was degenerative arthritis with painful left 
knee.  Although the remainder of these treatment notes 
addressed matters that included left leg problems due to 
swelling or varicose veins, including an April 1991 treatment 
note that noted edema, there are no other treatment notes 
specifically addressing left knee problems.

The report from a March 1998 VA examination was limited to an 
examination of venous abnormalities of the left leg.  No left 
knee disorders were addressed.  The diagnosis rendered was 
varicose veins involving left lower extremities, probably 
secondary to recent episode of deep vein thrombosis, and 
unrelated to the inservice left leg laceration.  It is noted 
that the veteran was scheduled to undergo an orthopedic 
evaluation, in July 1998, which was canceled when he failed 
to appear.

Upon review of the evidence, the Board finds that a claim for 
service connection for a left knee disorder is not well 
grounded.  There is no evidence that the veteran suffered a 
left knee disorder inservice, and no evidence that the 
current left knee disorder, diagnosed as degenerative 
arthritis, became manifest within the one year presumptive 
period following service.  Nor is there any competent medical 
evidence linking his left knee disorder as secondary to any 
service-connected disability.  

The Court, in Caluza, supra, held that if the service medical 
records do not show the claimed disability and there is no 
medical evidence to link the claimed disability with events 
in service or with a service-connected disability, a well-
grounded claim will not be found.  In the present case, the 
veteran has not provided any medical evidence etiologically 
relating his current knee disorder to military service.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for a left 
knee disorder, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 

Residuals of Head Trauma

The reports from the veteran's October 1961 preinduction and 
July 1962 entrance examination were negative for any 
disorders relating to residuals of head trauma.  In September 
1963, he was beaten by two men and was diagnosed with 
bursting lacerations over occipital scalp.  No 
unconsciousness was reported and the diagnosis rendered was 
head trauma.   An April 1964 reenlistment examination noted 
no complaints or findings that could be related to head 
trauma.  Subsequent evaluations, including an October 1967 
periodic examination and the February 1970 separation 
examination, were negative for any possibly head trauma 
related findings.

Private treatment records reveal that the veteran had a right 
hemispheric CVA in February 1994, with subsequent left arm 
and left leg weakness.  None of these private medical records 
indicate that there was any relationship between the stroke 
and service, including the September 1963 head trauma.  To 
the contrary, an October 1995 private clinical record 
indicates that the examining physician's opinion noted that 
it was unlikely that the veteran's CVA was related to the 
inservice incident when he was assaulted.  This opinion was 
upon review of the service medical records showing he was 
attacked and struck in the head inservice.  The available 
medical records contain no other evidence showing residuals 
from his inservice head injury.  

Upon review of the evidence, the Board finds that a claim for 
service connection for residuals of a head trauma, to include 
CVA, is not well grounded.  While there is evidence that the 
veteran suffered a head injury inservice, the evidence shows 
this to have been acute and transitory and resolved without 
residuals.  There is furthermore, medical evidence indicating 
that the CVA was probably unrelated to his inservice head 
trauma.  

The Court, in Caluza, supra, held that if the service medical 
records do not show the claimed disability and there is no 
medical evidence to link the claimed disability with events 
in service or with a service-connected disability, a well-
grounded claim will not be found.  In the present case, the 
veteran has not provided any medical evidence etiologically 
relating his claimed residuals of head trauma, specifically 
his CVA, to military service.

Under these circumstances, the Board concludes that the 
veteran has not met the initial burden of presenting evidence 
of a well-grounded claim for service connection for residuals 
of head trauma, as imposed by 38 U.S.C.A. § 5107(a).  The 
claim, therefore, must be denied.  And since the veteran has 
failed to present a well grounded claim for service 
connection for the claimed disorder, VA has no duty to assist 
him in the development of facts pertaining to the claim. 


Conclusion 

As previously indicated, where a claim is not well grounded, 
VA does not have a statutory duty to assist a claimant in 
developing facts pertinent to the claim, but VA may be 
obligated under 38 U.S.C.A. § 5103(a) (West 1991) to advise a 
claimant of evidence needed to complete his application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  Here, unlike the situation in Robinette, the veteran 
has not put the VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make his claims well grounded.  See also Epps v. Brown, 
9 Vet. App. 341 (1996).  Accordingly, the Board concludes 
that VA did not fail to meet its obligations under 38 
U.S.C.A. 
§ 5103(a) (West 1991).


ORDER

The claim for service connection for hypertension is denied 
as not well grounded.

The claim for service connection for a left knee disorder is 
denied as not well grounded.

The claim for service connection for residuals of head 
trauma, to include a CVA, is denied as not well grounded.  


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 
- 3 -


- 5 -


